UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21777 John Hancock Funds III (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Gordon M. Shone Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-3000 Date of fiscal year end: February 28 Date of reporting period: August 31, 2007 ITEM 1. REPORT TO SHAREHOLDERS. TABLE OF CONTENTS Your fund at a glance page 1 Managers report page 2 A look at performance page 6 Your expenses page 8 Funds investments page 10 Financial statements page 18 Notes to financial statements page 28 For more information page 40 CEO corner To Our Shareholders, Volatility returned to the U.S. stock market in the six-month period ended August 31, 2007; however, stocks still posted a strong gain of 5.70%, as measured by the Standard & Poors 500 Index. The market experienced a particularly sharp downturn in August, as the subprime mortgage markets woes increased. Rising defaults and an ensuing credit crunch caused heightened fears about their potential impact on U.S. economic growth. Foreign markets felt some ripple effects from the subprime issue, but they continued nonetheless to benefit from solid economic growth and outperformed the U.S. market in this period. During this period of volatility, the U.S. stock market also passed a significant milestone  the broad Standard & Poors 500 Index climbed beyond the record it had set seven years ago. From its peak in March 2000, the stock market spiraled downward three consecutive years, bottoming in 2002. The upturn began in 2003, and the market has advanced each year since, finally setting a new high for the first time on May 30, 2007. During that period, the S&P 500 Index experienced five significant short-term sell-offs of 6% or more, with the August subprime-induced meltdown being the most recent. This nearly complete market cycle highlights the importance of two investment principles you have heard us speak of often: diversification and patience. By allocating your investments among different asset classes, investment styles and portfolio managers, you are likely to be well represented through all phases of a complete market cycle, with the winners helping to cushion the fall of the losers. The challenge for investors with a diversified portfolio is to properly evaluate your investments to tell the difference between an underperforming manager and an out-of-favor style, while also understanding the role each investment plays in your portfolio. Thats where your financial professional can provide true value. He or she can help you make those assessments and also counsel patience, because a properly diversified portfolio by its very nature will typically have something lagging or out of favor  a concept that can be difficult to live with, but necessary to embrace. If everything in your portfolio is working, then you are not truly diversified, but rather are leveraged to the current market and the flavor of the day. If so, you are bound to be out of step in the near future. The recent volatility in the securities markets has prompted many investors to question how long this type of market cycle will last. History tells us it will indeed end and that when it does, todays leaders may well turn into laggards and vice versa. The subprime mortgage market woes are just the latest example of why investors should be both patient and well-diversified. For with patience and a diversified portfolio, it could be easier to weather the markets twists and turns and reach your long-term goals. Sincerely, Keith F. Hartstein, President and Chief Executive Officer This commentary reflects the CEOs views as of August 31, 2007. They are subject to change at any time. Your fund at a glance The Fund seeks long-term capital growth by typically investing in U.S. companies that issue stocks included in the Russell 1000 Index and in companies with size and value characteristics similar to those of companies with stocks in the Index. Over the last six months ► Despite heightened volatility, the broad U.S. market, as measured by the S&P 500 Index, gained ground. ► The services, retail and manufacturing sectors detracted from Fund performance, while technology and financials added value. ► The Fund's momentum discipline was able to capitalize on the rising broad market. Top 10 holdings Exxon Mobil Corp. 7.9% Home Depot, Inc. 2.7% Citigroup, Inc. 4.7% Chevron Corp. 2.7% Verizon Communications, Inc. 3.7% Federal National Mortgage Assn. 2.4% Pfizer, Inc. 3.5% AT&T, Inc. 2.4% Merck & Company, Inc. 3.1% Wal-Mart Stores, Inc. 2.2% As a percentage of net assets on August 31, 2007. 1 Managers report John Hancock Intrinsic Value Fund U.S. investors entered the six-month review period on March 1, 2007 still reeling from the markets late-February swoon. Their big question was whether the recent fall was the beginning of a major correction or just a brief hiccup in the middle of a bull market. Though some of the concerns surrounding the decline  including the first sign of trouble in subprime mortgages  were still present, investors appeared to shake them off. Less than two months into the review period, the Standard & Poors 500 Index had recovered all of its lost ground, entering the summer poised to continue its ascent. With historically-low market volatility, the continuation of strong corporate profits and a glut of private equity deals fueled by ubiquitous financial liquidity, there seemed to be almost no ceiling to the markets potential. Hopes for a smooth summer, however, would turn out to be short-lived. Beginning in July, as many market indexes touched record highs, credit concerns similar to those seen in February flared up again. Distress in subprime mortgages quickly spilled over into the broader credit and equity markets. Just weeks after the S&P 500 Index set an all-time high, the Federal Reserve began injecting liquidity into a faltering financial system in an attempt to stem the turmoil taking place in the credit market. As equity market volatility returned with a vengeance, investor tolerance for risk abated and the broad market indexes plunged lower in the first days of August. And while hopes for a Federal Reserve rate SCORECARD INVESTMENT PERIODS PERFORMANCE AND WHATS BEHIND THE NUMBERS Exxon Mobil ▲ Benefited from rising oil prices over the period Forest Laboratories ▼ Promising stroke medication failed late-stage trials Kohls ▼ Funds overweight position hurt when same-store sales declined 2 From the Grantham, Mayo, Van Otterloo & Co. LLC (GMO) Portfolio Management Team cut helped stabilize things somewhat, investors ended the review period much in the same way they began it  wondering whether the market would rally again or if risk aversion was here to stay. Despite the volatility, the S&P 500 Index posted gains in the six-month period. Looking at performance For the six months ended August 31, 2007, John Hancock Intrinsic Value Funds Class A, Class B, Class C, Class I, Class R1 and Class 1 shares returned 1.94%, 1.63%, 1.63%, 2.16%, 1.77% and 2.20%, respectively, at net asset value. By comparison, the Russell 1000 Value Index returned 2.76%, while the average large value fund monitored by Morningstar, Inc. gained 3.81% . 1 Keep in mind that your returns will differ from those listed above if you were not invested in the Fund for the entire period or did not reinvest all distributions. See pages six and seven for historical performance information. Despite the volatility, the S&P 500 Index posted gains in the six-month period. In a generally rising market, our primary stock selection tools  valuation and momentum  performed differently. Valuation, which determines the positioning for the majority of this Funds assets, was the key driver of the relative performance shortfall. The late-period market turmoil notwithstanding, the period as a whole was dominated by strong investor appetite for risky, lower-quality stocks  securities that our valuation discipline found overvalued. The lower-risk, higher-quality securities that our valuation discipline found attractive underperformed for much of the period in a risk-oriented market. While these higher-quality selections fared better later in the period as risk aversion returned, they still finished the period in negative territory. Intrinsic Value Fund 3 Our momentum discipline was able to capitalize on the rising broad market. The discipline is designed to identify stocks that have performed well recently and appear poised to continue outperforming. With this orientation, the momentum discipline was able to add value during the period by selecting many of the leading performers and following their outperformance. The discipline also benefited from its underweight position in financial company stocks, leaving it less exposed to the spreading troubles from subprime mortgages. Services, retail and manufacturing limit gains The sector detracting most from performance during the period was services, where our stock selection negatively impacted the Funds returns. For example, an overweight position in Gannett Company, Inc. detracted from relative returns as shares fell after an earnings report triggered worries about the state of the companys newspaper business. Our valuation model continues to find the company attractive and maintains its overweight position. Retail was another sector detracting from the Funds performance because of our overweight position. For example, an overweight position in Wal-Mart Stores, Inc. detracted from relative returns as shares fell amid short-term concerns about a lower quarterly profit report. Home Depot, Inc. also struggled during the period, as worries about weakness in the housing sector sent shares lower. Our valuation model continues to find each of these high-quality companies attractive and maintains overweight positions in both. SECTOR DISTRIBUTION 2 Financial 23% Consumer non-cyclical 18% Consumer cyclical 16% Energy 13% Communications 10% Technology 5% Industrial 4% Government 2% Basic materials 2% Mortgage securities 1% Also detracting from performance was the manufacturing sector. Our underweight position drove the negative relative returns. An underweight in General Electric Company was particularly detrimental, as the companys shares advanced during the period after it reported strong quarterly earnings and increased its stock buyback plan. Technology and financials add value On the positive side, our aversion to risky companies did pay off in certain sectors. In particular, as we mentioned earlier, our underweight position in the financial sector was helpful to returns, as we were able to add value during the period Intrinsic Value Fund 4 by owning less of this risky sector as troubles in the credit market stemming from subprime mortgages drove financial shares lower. For example, having either underweighted or no positions in JPMorgan Chase & Company and Lehman Brothers Holdings added value in a period in which investors sold off financial companies. Though some of our financial holdings, like National City Corp., detracted from returns, the underweight position made this sector a strong contributor to overall relative returns. Another sector adding to relative returns was technology, where strong stock selection helped add value. One strong performer was our overweight of Intel Corp., as the companys shares rose during a period in which large-cap technology stocks were among the market leaders. Valuation, which determines the positioning for the majority of this Funds assets, was the key driver of the relative performance shortfall. Outlook The market volatility at the end of the period left investors wondering if the bull market has finally come to an end. The upcoming months will show whether the markets recent trend toward risk aversion  especially in the troubled sub-prime mortgage sector  will persist or if risk-taking will resume in full force. The Fund remains overweight in higher-quality stocks and we believe it is well positioned to face further volatility in the market. This commentary reflects the views of the portfolio management team through the end of the Funds period discussed in this report. The teams statements reflect their own opinions. As such, they are in no way guarantees of future events and are not intended to be used as investment advice or a recommendation regarding any specific security. They are also subject to change at any time as market and other conditions warrant. 1 Figures from Morningstar, Inc. include reinvested dividends and do not take into account sales charges. Actual load-adjusted performance is lower. 2 As a percentage of net assets on August 31, 2007. Intrinsic Value Fund 5 A look at performance For the periods ended August 31, 2007 Average annual returns Cumulative total returns with maximum sales charge (POP) with maximum sales charge (POP) Inception Since Since Class date 1-year 5-year 10-year inception 6-month 1-year 5-year 10-year inception A 6-12-06 4.28%   9.33% 3.14% 4.28%   11.57% B 6-12-06 4.02   10.06 3.37 4.02   12.49 C 6-12-06 8.07   13.24 0.63 8.07   16.49 I 1 6-12-06 10.23   14.43 2.16 10.23   18.00 R1 1 6-12-06 9.37   13.58 1.77 9.37   16.91 1 1 6-12-06 10.25   14.50 2.20 10.25   18.07 Performance figures assume all distributions are reinvested. Public offering price (POP) figures reflect maximum sales charge on Class A shares of 5%, and the applicable contingent deferred sales charge (CDSC) on Class B and Class C shares. The Class B shares CDSC declines annually between years 1 to 6 according to the following schedule 5, 4, 3, 3, 2, 1%. No sales charge will be assessed after the sixth year. Class C shares held for less than one year are subject to a 1% CDSC. Sales charge is not applicable for Class I, Class R1 and Class 1 shares. The expense ratios of the Fund, both net (including any fee waivers or expense limitations) and gross (excluding any fee waivers or expense limitations), are set forth according to the most recent publicly available Prospectuses for the Fund and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. The waivers and expense limitations are contractual at least until 6-30-08. The net expenses are as follows: Class A  1.34%, Class B  2.04%, Class C  2.04%, Class I  0.95%, Class R1  1.69%, Class 1  0.90% . Had the fee waivers and expense limitations not been in place, the gross expenses would be as follows: Class A  1.94%, Class B  9.00%, Class C  10.08%, Class I  17.60%, Class R1  20.85%, Class 1  1.44% . The returns reflect past results and should not be considered indicative of future performance. The return and principal value of an investment will fluctuate so that shares, when redeemed, may be worth more or less than their original cost. Due to market volatility, the Funds current performance may be higher or lower than the performance shown. For performance data current to the most recent month-end, please call 1-800-225-5291 or visit the Funds Web site at www.jhfunds.com. The performance table above and the chart on the next page do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The Funds performance results reflect any applicable expense reductions, without which the expenses increase and results would have been less favorable. Performance is calculated with an opening price (prior days close) on the inception date. 1 For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Intrinsic Value Fund 6 Growth of $10,000 This chart shows what happened to a hypothetical $10,000 investment in Intrinsic Value Fund Class A shares for the period indicated. For comparison, weve shown the same investment in the Russell 1000 Value Index. With maximum Class Period beginning Without sales charge sales charge Index B 6-12-06 $11,649 $11,249 $11,953 C 2 6-12-06 11,649 11,649 11,953 I 3 6-12-06 11,800 11,800 11,953 R1 3 6-12-06 11,691 11,691 11,953 1 3 6-12-06 11,807 11,807 11,953 Assuming all distributions were reinvested for the period indicated, the table above shows the value of a $10,000 investment in the Funds Class B, Class C, Class I, Class R1 and Class 1 shares, respectively, as of August 31, 2007. Performance of the classes will vary based on the difference in sales charges paid by shareholders investing in the different classes and the fee structure of those classes. Russell 1000 Value Index is an unmanaged index containing those securities in the Russell 1000 Index with a less-than-average growth orientation. It is not possible to invest directly in an index. Index figures do not reflect sales charges, which would have resulted in lower values if they did. 1 NAV represents net asset value and POP represents public offering price. 2 No contingent deferred sales charge applicable. 3 For certain types of investors as described in the Funds Class I, Class R1 and Class 1 share prospectuses. Intrinsic Value Fund 7 Your expenses These examples are intended to help you understand your ongoing operating expenses. Understanding fund expenses As a shareholder of the Fund, you incur two types of costs: ■ Transaction costs which include sales charges (loads) on purchases or redemptions (varies by share class), minimum account fee charge, etc. ■ Ongoing operating expenses including management fees, distribution and service fees (if applicable) and other fund expenses. We are going to present only your ongoing operating expenses here. Actual expenses/actual returns This example is intended to provide information about your funds actual ongoing operating expenses, and is based on your funds actual return. It assumes an account value of $1,000.00 on March 1, 2007, with the same investment held until August 31, 2007. Account value Ending value Expenses paid during period on 3-1-07 on 8-31-07 ended 8-31-07 1 Class A $1,000.00 $1,019.40 $6.85 Class B 1,000.00 1,016.30 10.44 Class C 1,000.00 1,016.30 10.44 Class I 1,000.00 1,021.60 4.83 Class R1 1,000.00 1,017.70 8.67 Class 1 1,000.00 1,022.00 4.57 Together with the value of your account, you may use this information to estimate the operating expenses that you paid over the period. Simply divide your account value at August 31, 2007 by $1,000.00, then multiply it by the expenses paid for your share class from the table above. For example, for an account value of $8,600.00, the operating expenses should be calculated as follows: Intrinsic Value Fund 8 Hypothetical example for comparison purposes This table allows you to compare your funds ongoing operating expenses with those of any other fund. It provides an example of the Funds hypothetical account values and hypothetical expenses based on each classs actual expense ratio and an assumed 5% annualized return before expenses (which is not your funds actual return). It assumes an account value of $1,000.00 on March 1, 2007, with the same investment held until August 31, 2007. Look in any other fund shareholder report to find its hypothetical example and you will be able to compare these expenses. Account value Ending value Expenses paid during period on 3-1-07 on 8-31-07 ended 8-31-07 1 Class A $1,000.00 $1,018.35 $6.85 Class B 1,000.00 1,014.78 10.43 Class C 1,000.00 1,014.78 10.43 Class I 1,000.00 1,020.36 4.82 Class R1 1,000.00 1,016.54 8.67 Class 1 1,000.00 1,020.61 4.57 Remember, these examples do not include any transaction costs, such as sales charges; therefore, these examples will not help you to determine the relative total costs of owning different funds. If transaction costs were included, your expenses would have been higher. See the prospectus for details regarding transaction costs. 1 Expenses are equal to the Funds annualized expense ratio of 1.35%, 2.06%, 2.06%, 0.95%, 1.71% and 0.90% for Class A, Class B, Class C, Class I, Class R1, and Class 1 respectively, multiplied by the average account value over the period, multiplied by the number of days in the inception period /365 or 366 (to reflect the one-half year period). Intrinsic Value Fund 9 F I N A N C I A L S T A T E M E N T S Funds investments Securities owned by the Fund on 8-31-07 (unaudited) This schedule is divided into three main categories: common stocks, short-term investments and repurchase agreements. Common stocks are further broken down by industry group. Repurchase agreements, which represent the Funds cash position, are listed last. Issuer Shares Value Common stocks 95.95% (Cost $19,365,375) Aerospace 0.56% General Dynamics Corp. 700 54,992 Northrop Grumman Corp. 600 47,304 Raytheon Company 300 18,402 Aluminum 0.15% Alcoa, Inc. 900 32,877 Apparel & Textiles 1.14% Cintas Corp. 300 10,995 Coach, Inc. * 400 17,812 Jones Apparel Group, Inc. 1,400 26,866 Liz Claiborne, Inc. 1,800 61,506 Mohawk Industries, Inc. * 200 17,462 NIKE, Inc., Class B 400 22,536 VF Corp. 1,100 87,835 Auto Parts 0.53% Autoliv, Inc. 500 28,685 AutoZone, Inc. * 300 36,387 Johnson Controls, Inc. 200 22,620 OReilly Automotive, Inc. * 400 14,216 TRW Automotive Holdings Corp. * 400 12,224 Auto Services 0.42% AutoNation, Inc. * 3,200 60,736 Avis Budget Group, Inc. * 1,300 30,173 Automobiles 1.90% Ford Motor Company * 23,000 179,630 General Motors Corp. 3,800 116,812 PACCAR, Inc. 1,300 111,215 Banking 5.43% Bank of America Corp. 8,600 435,848 BB&T Corp. 2,200 87,406 Comerica, Inc. 2,200 122,716 See notes to financial statements Intrinsic Value Fund 10 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Banking (continued) Downey Financial Corp. 200 $11,318 Fifth Third Bancorp 1,100 39,259 First Horizon National Corp. (a) 1,400 42,952 Huntington BancShares, Inc. 1,000 17,210 KeyCorp 2,500 83,250 National City Corp. 8,000 215,280 US Bancorp 3,400 109,990 Broadcasting 0.66% CBS Corp., Class B 3,200 100,832 Liberty Media Corp.  Capital, Series A * 300 32,697 News Corp., Class A 400 8,092 Building Materials & Construction 0.41% American Standard Companies, Inc. 400 14,732 Masco Corp. 2,800 72,856 Business Services 0.94% Affiliated Computer Services, Inc., Class A * 500 25,015 Computer Sciences Corp. * 500 27,975 First Data Corp. 1,200 39,864 Fiserv, Inc. * 600 27,912 Moodys Corp. 200 9,170 NCR Corp. * 200 9,954 Pitney Bowes, Inc. 700 31,269 R.R. Donnelley & Sons Company 600 21,492 Unisys Corp. * 1,200 8,844 Cable and Television 1.13% Comcast Corp., Class A * 3,950 103,056 Time Warner, Inc. 7,300 138,554 Chemicals 1.17% Albemarle Corp. 600 24,282 Dow Chemical Company 1,900 80,997 Eastman Chemical Company 400 26,704 Lubrizol Corp. 200 12,716 Lyondell Chemical Company 400 18,544 PPG Industries, Inc. 1,200 88,020 Colleges & Universities 0.33% Career Education Corp. * 900 26,730 ITT Educational Services, Inc. * 400 43,920 Computers & Business Equipment 3.14% CDW Corp. * 200 17,214 Cisco Systems, Inc. * 2,700 86,184 Dell, Inc. * 5,300 149,725 EMC Corp. * 2,900 57,014 See notes to financial statements Intrinsic Value Fund 11 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Computers & Business Equipment (continued) Hewlett-Packard Company 1,800 $88,830 Ingram Micro, Inc., Class A * 1,600 31,424 International Business Machines Corp. (a) 1,500 175,035 Lexmark International, Inc. * 800 29,808 Tech Data Corp. * 1,000 38,990 Construction Materials 0.21% Louisiana-Pacific Corp. (a) 600 11,238 Sherwin-Williams Company 500 34,505 Cosmetics & Toiletries 0.34% International Flavors & Fragrances, Inc. 500 25,115 Kimberly-Clark Corp. 700 48,083 Crude Petroleum & Natural Gas 0.70% Apache Corp. 400 30,952 Devon Energy Corp. 700 52,717 Occidental Petroleum Corp. 900 51,021 Sunoco, Inc. 200 14,628 Electrical Utilities 1.05% American Electric Power Company, Inc. 1,200 53,376 CenterPoint Energy, Inc. (a) 600 9,732 CMS Energy Corp. 600 9,792 Edison International 500 26,355 Entergy Corp. 900 93,258 Pinnacle West Capital Corp. 300 11,952 Xcel Energy, Inc. 1,000 20,610 Electronics 0.31% Arrow Electronics, Inc. * 400 16,784 Avnet, Inc. * 600 23,586 Synopsys, Inc. * 400 10,928 Tyco Electronics, Ltd. * 450 15,692 Energy 0.05% Sempra Energy 200 11,006 Financial Services 11.99% American Capital Strategies, Ltd. (a) 300 12,387 AmeriCredit Corp. * 600 10,386 Bank of New York Mellon Corp. 1,115 45,079 Citigroup, Inc. 21,500 1,007,920 Countrywide Financial Corp. 1,600 31,760 Discover Financial Services * 2,200 50,908 Federal Home Loan Mortgage Corp. 4,600 283,406 Federal National Mortgage Association 8,000 524,880 JP Morgan Chase & Company 2,600 115,752 Merrill Lynch & Company, Inc. 1,500 110,550 Morgan Stanley (c) 4,000 249,480 See notes to financial statements Intrinsic Value Fund 12 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Financial Services (continued) PNC Financial Services Group, Inc. 300 $21,111 Washington Mutual, Inc. 3,000 110,160 Food & Beverages 2.60% Coca-Cola Enterprises, Inc. 1,100 26,202 ConAgra Foods, Inc. 2,200 56,562 Corn Products International, Inc. 300 13,560 General Mills, Inc. 700 39,116 Kraft Foods, Inc., Class A 5,022 161,005 Pepsi Bottling Group, Inc. 700 24,213 PepsiAmericas, Inc. 500 14,800 Pilgrims Pride Corp. 300 12,177 Sara Lee Corp. 2,600 43,212 The Coca-Cola Company 1,600 86,048 Tyson Foods, Inc., Class A 3,800 81,890 Forest Products 0.16% Weyerhaeuser Company 500 34,085 Gas & Pipeline Utilities 0.04% NiSource, Inc. 500 9,420 Healthcare Products 1.07% Bausch & Lomb, Inc. 100 6,320 Covidien, Ltd. * 450 17,924 Johnson & Johnson 1,100 67,969 Patterson Companies, Inc. * 600 22,068 Stryker Corp. 800 53,440 Zimmer Holdings, Inc. * 800 62,664 Healthcare Services 2.70% Cardinal Health, Inc. 1,400 95,732 Coventry Health Care, Inc. * 200 11,474 Express Scripts, Inc. * 1,000 54,750 Lincare Holdings, Inc. * 600 21,594 McKesson Corp. 3,400 194,514 Medco Health Solutions, Inc. * 300 25,635 Quest Diagnostics, Inc. 600 32,850 UnitedHealth Group, Inc. 2,200 110,022 WellPoint, Inc. * 400 32,236 Holdings Companies/Conglomerates 1.76% General Electric Company 9,700 377,039 Homebuilders 0.67% Centex Corp. 1,100 31,801 D.R. Horton, Inc. 500 7,555 KB Home (a) 700 21,238 Lennar Corp., Class A (a) 1,200 33,924 See notes to financial statements Intrinsic Value Fund 13 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Homebuilders (continued) M.D.C. Holdings, Inc. 400 $17,796 Pulte Homes, Inc. 500 8,320 Toll Brothers, Inc. * 1,100 23,496 Hotels & Restaurants 1.03% McDonalds Corp. 4,300 211,775 Starbucks Corp. * 300 8,265 Household Products 0.15% Energizer Holdings, Inc. * 300 31,779 Industrial Machinery 0.16% Deere & Company 100 13,606 Ingersoll-Rand Company, Class A 200 10,386 Pall Corp. 300 11,439 Insurance 9.18% ACE, Ltd. 500 28,880 Aetna, Inc. 2,900 147,639 AFLAC, Inc. 1,900 101,289 Allstate Corp. 6,300 344,925 Ambac Financial Group, Inc. 800 50,256 American International Group, Inc. 5,800 382,800 Chubb Corp. 300 15,339 CIGNA Corp. 1,200 62,016 Commerce Group, Inc. 400 12,752 Conseco, Inc. * 1,200 16,872 First American Corp. 700 29,281 Hartford Financial Services Group, Inc. 300 26,673 Lincoln National Corp. 100 6,088 MBIA, Inc. 1,500 90,000 MetLife, Inc. 900 57,645 MGIC Investment Corp. 800 24,128 Nationwide Financial Services, Inc., Class A 400 21,408 Old Republic International Corp. 1,600 29,104 PMI Group, Inc. 1,000 31,680 Progressive Corp. 2,100 42,714 Protective Life Corp. 400 16,720 Prudential Financial, Inc. 800 71,824 Radian Group, Inc. 600 10,584 SAFECO Corp. 800 46,416 The Travelers Companies, Inc. 3,200 161,728 Torchmark Corp. 900 55,404 Transatlantic Holdings, Inc. 200 14,166 UnumProvident Corp. 2,900 70,963 See notes to financial statements Intrinsic Value Fund 14 F I N A N C I A L S T A T E M E N T S Issuer Shares Value International Oil 11.88% Anadarko Petroleum Corp. 1,100 53,878 Chevron Corp. 6,500 570,440 ConocoPhillips 2,900 237,481 Exxon Mobil Corp. 19,700 1,688,881 Internet Retail 0.11% Expedia, Inc. * 500 14,925 IAC/InterActiveCorp. * 300 8,337 Internet Software 0.05% McAfee, Inc. * 300 10,725 Leisure Time 0.41% Brunswick Corp. 800 20,120 Carnival Corp. 1,500 68,385 Liquor 0.23% Anheuser-Busch Companies, Inc. 1,000 49,400 Manufacturing 0.52% Danaher Corp. 400 31,064 Harley-Davidson, Inc. 800 43,032 Honeywell International, Inc. 300 16,845 Tyco International, Ltd. 450 19,872 Medical-Hospitals 0.14% Tenet Healthcare Corp. * 2,700 9,153 Universal Health Services, Inc., Class B 400 21,120 Office Furnishings & Supplies 0.07% OfficeMax, Inc. 400 14,208 Petroleum Services 0.13% Valero Energy Corp. 400 27,404 Pharmaceuticals 7.76% Abbott Laboratories 700 36,337 AmerisourceBergen Corp. 2,400 114,840 Forest Laboratories, Inc. * 1,700 63,971 King Pharmaceuticals, Inc. * 1,400 21,042 Merck & Company, Inc. 13,100 657,227 Pfizer, Inc. 30,600 760,104 Watson Pharmaceuticals, Inc. * 400 11,928 Photography 0.19% Eastman Kodak Company 1,500 40,005 Publishing 1.18% Gannett Company, Inc. 3,600 169,200 McGraw-Hill Companies, Inc. 400 20,184 The New York Times Company, Class A (a) 1,400 30,772 Tribune Company 1,200 33,060 See notes to financial statements Intrinsic Value Fund 15 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Real Estate 0.25% Annaly Capital Management, Inc., REIT 2,300 32,407 iStar Financial, Inc., REIT 300 10,980 Thornburg Mortgage, Inc., REIT (a) 800 9,424 Retail Grocery 1.98% Safeway, Inc. 5,500 174,515 SUPERVALU, Inc. 1,400 59,010 The Kroger Company 7,200 191,376 Retail Trade 9.16% Abercrombie & Fitch Company, Class A 200 15,740 American Eagle Outfitters, Inc. 400 10,332 Bed Bath & Beyond, Inc. * 800 27,712 Big Lots, Inc. * 900 26,793 BJs Wholesale Club, Inc. * 900 31,500 Dillards, Inc., Class A 100 2,374 Dollar Tree Stores, Inc. * 1,700 73,865 Family Dollar Stores, Inc. 1,200 35,136 Foot Locker, Inc. 500 8,355 Gap, Inc. 2,600 48,776 Home Depot, Inc. 15,300 586,143 Kohls Corp. * 900 53,370 Lowes Companies, Inc. 8,900 276,434 Rite Aid Corp. *(a) 6,300 31,941 Staples, Inc. 1,100 26,125 Target Corp. 2,400 158,232 The TJX Companies, Inc. 700 21,343 Tiffany & Company 200 10,266 Walgreen Company 1,100 49,577 Wal-Mart Stores, Inc. 10,800 471,204 Semiconductors 1.46% Intel Corp. 10,000 257,500 KLA-Tencor Corp. 400 22,988 Novellus Systems, Inc. * 1,200 32,844 Software 0.50% Compuware Corp. * 2,000 16,220 Microsoft Corp. 3,200 91,936 Telecommunications Equipment & Services 3.84% Polycom, Inc. * 800 24,248 Verizon Communications, Inc. 19,100 799,908 See notes to financial statements Intrinsic Value Fund 16 F I N A N C I A L S T A T E M E N T S Issuer Shares Value Telephone 2.57% AT&T, Inc. 12,727 507,425 CenturyTel, Inc. 900 43,182 Tires & Rubber 0.04% Goodyear Tire & Rubber Company * 300 8,298 Tobacco 0.60% Altria Group, Inc. 1,300 90,233 UST, Inc. 800 39,424 Toys, Amusements & Sporting Goods 0.44% Hasbro, Inc. 900 25,389 Mattel, Inc. 3,200 69,216 Trucking & Freight 0.36% FedEx Corp. 700 76,776 Principal Issuer, description, maturity date amount Value Short-term investments 0.83% (Cost $178,406) John Hancock Cash Investment Trust (c) $178,406 178,406 Repurchase agreements 3.89% (Cost $836,000) Repurchase Agreement with State Street Corp. dated 08-31-07 at 4.60% to be repurchased at $836,427 on 09-04-07, collateralized by $885,000 FederalHome Loan Mortgage Corp., 4.00%, due 06-12-13 (valued at $854,025, including interest) $836,000 836,000 Total investments (Cost $20,379,781) 100.67% Other assets in excess of liabilities (0.67%) Total net assets 100.00% Percentages are stated as a percent of net assets. REIT Real Estate Investment Trust * Non-income-producing. (a) All or a portion of this security was out on loan. (c) Investment is an affiliate of the Trusts adviser or subadviser. See notes to financial statements Intrinsic Value Fund 17 F I N A N C I A L S T A T E M E N T S Financial statements Statement of assets and liabilities 8-31-07 (unaudited) This Statement of Assets and Liabilities is the Funds balance sheet. It shows the value of what the Fund owns, is due and owes. Youll also find the net asset value and the maximum offering price per share. Assets Investments, at value (cost $19,365,375) including $174,908 of securities loaned (Note 2) $20,591,726 Repurchase agreement, at value (cost $836,000) 836,000 Investments in affiliated issuers, at value (cost $178,406) 178,406 Total investments, at value (cost $20,379,781) Cash 85 Cash collateral at broker for futures contracts 40,000 Receivable for fund shares sold 12,865 Dividends and interest receivable 47,353 Receivable for futures variation margin 6,040 Receivable due from adviser 43,329 Other assets 6,761 Total assets Liabilities Payable for fund shares repurchased 93,762 Payable upon return of securities loaned (Note 2) 178,406 Payable to affiliates Fund administration fees 42 Transfer agent fees 266 Distribution and service fees 347 Other payables and accrued expenses 28,231 Total liabilities Net assets Capital paid-in $18,978,631 Undistributed net investment income 155,850 Accumulated undistributed net realized gain on investments and future contracts 1,119,686 Net unrealized appreciation on investments and future contracts 1,207,344 Net assets See notes to financial statements Intrinsic Value Fund 18 F I N A N C I A L S T A T E M E N T S Statement of assets and liabilities (continued) Net asset value per share Based on net asset values and shares outstanding  the Fund has an unlimited number of shares authorized with no par value. Class A ($20,242,210 ÷ 875,426 shares) $23.12 Class B ($431,204 ÷ 18,743 shares) 1 $23.01 Class C ($396,951 ÷ 17,254 shares) 1 $23.01 Class I ($155,385 ÷ 6,700 shares) $23.19 Class R1 ($117,690 ÷ 5,109 shares) $23.03 2 Class 1($118,071 ÷ 5,090 shares) $23.20 Maximum offering price per share Class A 3 ($23.12 ÷ 95%) $24.34 1 Redemption price per share is equal to the net asset value less any applicable contingent deferred sales charge. 2 Net assets and shares outstanding have been rounded for presentation purposes. The net asset value is as reported August 31, 2007. 3 On single retail sales of less than $50,000. On sales of $50,000 or more and on group sales the offering price is reduced. See notes to financial statements Intrinsic Value Fund 19 F I N A N C I A L S T A T E M E N T S Statement of operations For the period ended 8-31-07 (unaudited) 1 This Statement of Operations summarizes the Funds investment income earned and expenses incurred in operating the Fund. It also shows net gains (losses) for the period stated. Investment income Dividends $243,172 Interest 19,461 Total investment income Expenses Investment management fees (Note 3) 85,434 Distribution and service fees (Note 3) 35,585 Transfer agent fees (Note 3) 8,281 Fund administration fees (Note 3) 3,061 Audit and legal fees 52,631 Blue sky fees (Note 3) 45,994 Custodian fees 12,056 Registration and filing fees 11,622 Printing and postage fees (Note 3) 5,196 Trustees fees (Note 3) 612 Miscellaneous 200 Total expenses Less expense reductions (Note 3) (110,303) Net expenses Net investment income Realized and unrealized gain (loss) Net realized gain on Investments 742,043 Futures contracts 41,072 Change in net unrealized appreciation (depreciation) of Investments (496,100) Futures contracts (15,650) Net realized and unrealized gain Increase in net assets from operations 1 Semiannual period from 3-1-07 to 8-31-07. See notes to financial statements Intrinsic Value Fund 20 F I N A N C I A L S T A T E M E N T S Statement of changes in net assets These Statements of Changes in Net Assets show how the value of the Funds net assets has changed during the last two periods. The difference reflects earnings less expenses, any investment gains and losses, distributions, if any, paid to shareholders and the net of Fund share transactions. Period Period ended ended 2-28-07 1 8-31-07 2 Increase (decrease) in net assets From operations Net investment income $143,510 $112,264 Net realized gain 526,061 783,115 Change in net unrealized appreciation (depreciation) 1,719,094 (511,750) Increase in net assets resulting from operations Distributions to shareholders From net investment income Class A (108,035)  Class B (1,017)  Class C (762)  Class I (985)  Class R1 (620)  Class 1 (914)  From net realized gain Class A (179,361)  Class B (3,802)  Class C (2,850)  Class I (1,241)  Class R1 (1,118)  Class 1 (1,118)  Total distributions  From Fund share transactions Total increase Net assets Beginning of period  20,311,230 End of period 3 1 Period from 6-12-06 (commencement of operations) to 2-28-07. 2 Semiannual period from 3-1-07 to 8-31-07. Unaudited. 3 Includes undistributed net investment income of $43,586 and $155,850, respectively. See notes to financial statements Intrinsic Value Fund 21 F I N A N C I A L S T A T E M E N T S Financial highlights The Financial Highlights show how the Funds net asset value for a share has changed since the end of the previous period. CLASS A SHARES Period ended 2-28-07 1 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.18 0.12 Net realized and unrealized gain on investments 2.85 0.32 Total from investment operations Less distributions From net investment income (0.13)  From net realized gain (0.22)   Net asset value, end of period Total return 4,5,6 (%) Ratios and supplemental data Net assets, end of period (in millions) $19 $20 Ratio of net expenses to average net assets 7 (%) 1.34 1.35 Ratio of gross expenses to average net assets 7,8 (%) 1.94 2.02 Ratio of net investment income to average net assets 7 (%) 1.13 1.05 Portfolio turnover 6 (%) 32 26 See notes to financial statements Intrinsic Value Fund 22 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS B SHARES Period ended 2-28-07 1 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.07 0.04 Net realized and unrealized gain on investments 2.85 0.33 Total from investment operations Less distributions From net investment income (0.06)  From net realized gain (0.22)   Net asset value, end of period Total return 4,5,6 (%) Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets 7 (%) 2.04 2.05 Ratio of gross expenses to average net assets 7,8 (%) 9.00 6.74 Ratio of net investment income to average net assets 7 (%) 0.42 0.35 Portfolio turnover 6 (%) 32 26 See notes to financial statements Intrinsic Value Fund 23 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS C SHARES Period ended 2-28-07 1 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.06 0.04 Net realized and unrealized gain on investments 2.86 0.33 Total from investment operations Less distributions From net investment income (0.06)  From net realized gain (0.22)   Net asset value, end of period Total return 4,5,6 (%) Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets 7 (%) 2.04 2.05 Ratio of gross expenses to average net assets 7,8 (%) 10.08 8.20 Ratio of net investment income to average net assets 7 (%) 0.37 0.35 Portfolio turnover 6 (%) 32 26 See notes to financial statements Intrinsic Value Fund 24 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS I SHARES Period ended 2-28-07 1 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.24 0.17 Net realized and unrealized gain on investments 2.86 0.32 Total from investment operations Less distributions From net investment income (0.18)  From net realized gain (0.22)   Net asset value, end of period Total return 4,5,6 (%) Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets 7 (%) 0.95 0.95 Ratio of gross expenses to average net assets 7,8 (%) 17.60 14.74 Ratio of net investment income to average net assets 7 (%) 1.53 1.45 Portfolio turnover 6 (%) 32 26 See notes to financial statements Intrinsic Value Fund 25 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS R1 SHARES Period ended 2-28-07 1 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.12 0.08 Net realized and unrealized gain on investments 2.85 0.32 Total from investment operations Less distributions From net investment income (0.12)  From net realized gain (0.22)   Net asset value, end of period Total return 4,5,6 (%) Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets 7 (%) 1.69 1.71 Ratio of gross expenses to average net assets 7,8 (%) 20.85 17.98 Ratio of net investment income to average net assets 7 (%) 0.78 0.70 Portfolio turnover 6 (%) 32 26 See notes to financial statements Intrinsic Value Fund 26 F I N A N C I A L S T A T E M E N T S Financial highlights CLASS 1 SHARES Period ended 2-28-07 1 8-31-07 2 Per share operating performance Net asset value, beginning of period Net investment income 3 0.25 0.18 Net realized and unrealized gain on investments 2.85 0.32 Total from investment operations Less distributions From net investment income (0.18)  From net realized gain (0.22)   Net asset value, end of period Total return 4,5,6 (%) Ratios and supplemental data Net assets, end of period (in millions)  9  9 Ratio of net expenses to average net assets 7 (%) 0.90 0.90 Ratio of gross expenses to average net assets 7,8 (%) 1.44 1.58 Ratio of net investment income to average net assets 7 (%) 1.58 1.50 Portfolio turnover 6 (%) 32 26 1 Class A, Class B, Class C, Class I, Class R1 and Class 1 shares began operations on 6-12-06. 2 Semiannual period from 3-1-07 to 8-31-07. Unaudited. 3 Based on the average of the shares outstanding. 4 Assumes dividend reinvestment. 5 Total returns would have been lower had certain expenses not been reduced during the periods shown. 6 Not annualized. 7 Annualized. 8 Does not take into consideration expense reductions during the periods shown. 9 Less than $500,000. See notes to financial statements Intrinsic Value Fund 27 Notes to financial statements (unaudited) 1. Organization John Hancock Intrinsic Value Fund (the Fund) is a newly organized non-diversified series of John Hancock Funds III (the Trust). The Trust was established as a Massachusetts business trust on June 9, 2005. The Trust is registered under the Investment Company Act of 1940, as amended (the 1940 Act), as an open-end investment management company. The investment objective of the Fund is to seek long-term capital growth. John Hancock Life Insurance Company of New York (John Hancock New York) is a wholly owned subsidiary of John Hancock Life Insurance Company (U.S.A.) (John Hancock USA). John Hancock USA and John Hancock New York are indirect wholly owned subsidiaries of The Manufacturers Life Insurance Company (Manulife), which in turn is a wholly owned subsidiary of Manulife Financial Corporation (MFC), a publicly traded company. MFC and its subsidiaries are known collectively as Manulife Financial. John Hancock Investment Management Services, LLC (the Adviser), a Delaware limited liability company controlled by John Hancock USA, serves as investment adviser for the Trust and John Hancock Funds, LLC (the Distributor), a Delaware limited liability company, an affiliate of the Adviser, serves as principal underwriter. The Board of Trustees has authorized the issuance of multiple classes of shares of the Fund, including classes designated as Class A, Class B, Class C, Class I, Class R1, Class 1, Class 3 and Class NAV shares. The shares of each class represent an interest in the same portfolio of investments of the Fund, and have equal rights as to voting, redemptions, dividends and liquidation, except that certain expenses, subject to the approval of the Board of Trustees, may be applied differently to each class of shares in accordance with current regulations of the Securities and Exchange Commission (SEC) and the Internal Revenue Service. Shareholders of a class that bear distribution and service expenses under the terms of a distribution plan have exclusive voting rights to that distribution plan. Class B shares will convert to Class A shares eight years after purchase. Class 1 shares are sold only to certain exempt separate accounts of John Hancock USA and John Hancock New York. The Adviser and affiliates of John Hancock USA owned 736,437, 5,088, 5,077 and 5,089 shares of beneficial interest of Class A, Class I, Class R1 and Class 1, respectively, on August 31, 2007. 2. Significant accounting policies In the preparation of the financial statements, the Fund follows the policies described below. The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results may differ from these estimates. Security valuation The net asset value of the shares of Class A, Class B, Class C, Class I, Class R1 and Class 1 of the Fund is determined daily as of the close of the New York Stock Exchange (NYSE), normally at 4:00 p
